Root, J.,
dissenting.
I cannot concur in a judgment of reversal. Defendant was given a fair trial. He was ably defended by experienced counsel, and, as the jurors heard all of the witnesses testify and found beyond a reasonable doubt that he was guilty as charged, their verdict ought not to be disregarded because the corroborative evidence is contradicted and not altogether probable. The sufficiency of that evidence was for the «jury to "determine. State v. Norris, 127 Ia. 683; Van Vleck v. Anderson, 136 Ia. 366; State v. Montgomery, 79 Ia. 737; Commonwealth v. Allen, 135 Pa. St. 483. The birth of the complaining witness’ child established the fact that some one had committed the offense charged. Suther v. State, 118 Ala. 88. To connect defendant therewith there is the positive statement of the injured female, the testimony of the *232two Grieves girls that defendant met complainant in the evening just as she detailed* the testimony of the mother that defendant brought her daughter home late in the night during which the child says' the act was accomplished, the testimony of both daughter and mother that the child’s underskirt was stained with semen, the testimony of the girl, which defendant did not deny, that within a few weeks thereafter he sought on two different occasions to entice her to his bachelor apartments, the fact that defendant left the state shortly after he was accused of the offense, and that he escaped from custody of the officers in Indiana when arrested on request of the Nebraska authorities. It is true that explanatory evidence was offered by defendant, that some of the state’s testimony does not seem reasonable, and that defendant attempted to prove an alibi. But if the jurors believed the girl, her mother, and the Grieves girls, as they had a right to do, their verdict is amply sustained by the evidence and it should not' be disturbed by this court. ■
Reese, O. J., concurs in dissent.